Citation Nr: 0000792	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  97-29 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
service-connected Huntington's disease, from June 16, 1996, 
to February 10, 1998.  

2.  Entitlement to a rating in excess of 80 percent for 
service-connected Huntington's disease, from February 10, 
1998.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from August 1992 to June 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The veteran filed a claim for compensation benefits for 
Huntington's disease in July 1996.  Service connection for 
this disorder was granted upon rating decision in March 1997 
and a 30 percent rating was assigned, effective from June 16, 
1996, (the day following the veteran's separation from 
service).  The veteran expressed disagreement with this 
determination.  Upon rating decision in May 1999, the 30 
percent rating was increased to 50 percent from the June 16, 
1996 date, and the 50 percent evaluation was increased to 80 
percent, effective from February 10, 1998, the date of a 
private physician's statement.  The RO also awarded a total 
rating based upon individual unemployability, effective 
February 10, 1998.  Thus, the claim for an increased 
schedular rating remains at issue on appeal.  AB v. Brown, 6 
Vet. App. 35 (1993) (a claim remains in controversy where 
less than the maximum available benefits is awarded).  

For clarity, the issue on appeal has been separated into two 
issues as on the title page of this decision.  


FINDINGS OF FACT

1.  During the period since the original grant of service 
connection for Huntington's disease on June 16, 1996, and the 
increased rating based on increased symptoms on February 10, 
1998, manifestations of this disorder were not more than 
moderately severe.  

2.  Manifestations of Huntington's disease from February 10, 
1998, are best described as severe.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for Huntington's disease from June 16, 1996, to February 10, 
1998, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.120, Diagnostic Code 
(DCs) 8105, 8106 (1999).  

2.  The criteria for an evaluation in excess of 80 percent 
from February 10, 1998, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.120, Diagnostic Code (DCs) 8105, 8106 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) reveals that 
the veteran was seen in April 1995 following symptoms of 
involuntary movements of the hands and feet.  A family 
history of Huntington's disease was noted.  Testing showed 
that he was positive for the Huntington's gene.  At a medical 
evaluation board evaluation in December 1995, he was shown 
with episodic truncal singular myoclonic jerks, athetoid 
finger movements, and occasional bilateral knee extension 
jerks.  Strength in the extremities was a full 5/5.  There 
was a noted decrease in the upper extremity swing with 
walking, but otherwise, he had a normal gait.  On VA 
examination in September 1996, he related that he experienced 
twitchings in the shoulders, knees, and fingers.  The 
examiner noted that this symptom was not apparent at the time 
of the examination.  

Service connection for Huntington's disease was established 
upon rating determination in March 1997, and a 30 percent 
rating was assigned.  

Subsequently submitted statements by his mother in 1997 
reflect that the veteran had involuntary body movements, 
particularly jerking movements of his hands, arms, and legs.  
He frequently lost his balance and appeared intoxicated at 
times.  He also had problems with his memory.  

VA records from 1996 reflect continued treatment for 
Huntington's disease.  In May 1996, it was noted that he had 
occasional knee extension jerks, and athetoid finger 
movements.  Magnetic resonance imaging (MRI) of the brain in 
November 1996 was normal.  

Upon neuropsychiatric evaluation in November 1996, he was 
alert, attentive, and cooperative.  His affect appeared 
mainly anxious.  He was normally oriented.  Cognitive testing 
showed that he was functioning barely in average range in 
verbal cognitive abilities.  Nonverbal abilities were 
significantly higher and approached high average.  This 
pattern was often associated with functional causes such as 
depression.  It was noted that his performance appeared low 
in verbal tests requiring attention and concentration.  
Memory functions showed the same verbal and nonverbal 
difference.  Verbal measures of memory functions were quite 
below average.  He also showed reduced performance in 
attention and concentration and in verbal delayed recall.  In 
September 1997, he was seen essentially for a toe problem, 
but it was noted that he had Huntington's disease, and that 
he experienced occasional involuntary movements of the trunk.  

In a February 10, 1998 statement, a private physician, 
Lawrence Z. Stern, M.D., reported that the veteran was a 
patient with Huntington's chorea.  Due to his condition, he 
had difficulties with walking, standing, sitting, handling 
objects, and writing.  

In a statement dated on February 16, 1998, the veteran's 
mother asserted that the appellant's condition had 
deteriorated in the past two years.  He was unable to perform 
any tasks that required fine motor skills, and his walk had 
become more unnatural.  He dropped and spilled things and was 
no longer able to drive a car.  

In April 1998, the RO requested that Dr. Stern provide his 
medical records pertaining to the veteran.  

In an April 1998 statement, Dr. Stern again reported that he 
treated the veteran for his Huntington's chorea.  He noted 
that this was a progressive heredogenerative disease of the 
brain that was characterized by abnormal involuntary 
movements, personality disorder, and dementia.  

Upon VA examination in April 1998, the examiner noted that 
the veteran's father and other relatives also had 
Huntington's disease.  The veteran related that his condition 
had worsened since it was first diagnosed.  He believed that 
his chorea had increased in frequency and stated that he 
frequently dropped objects due to sudden jerks.  He had also 
had to stop driving as his reflexes had been slow, and had 
apparently been involved in more than one automobile 
accident.  All four of his extremities had been affected, and 
his arms appeared to be more affected than his legs.  He was 
still able to dress himself and perform his ordinary 
activities of daily living through it had been gradually 
worsening over time.  

The veteran also experienced trouble with his memory.  He was 
unable to hold a job due to his symptoms.  He believed that 
manifestations of Huntington's disease worsened with stress 
or illness.  On physical examination, he was alert and 
oriented.  He had frequent choreiform movements involving all 
four limbs and his head.  His gait was somewhat broad based 
and "bouncy" in nature.  He seemed to sway a bit from side 
to side as he walked.  He was able to do toe gait and heel 
gait with difficulty and was unable to do tandem gait at all.  
His pupils were equal and reactive to light.  His pursuits 
were normal, but his saccades were markedly slow and tended 
to look more like pursuits.  His face was symmetric and his 
tongue was midline though he was unable to keep his tongue 
protruded when asked to do so, and he had multiple ticks of 
his tongue causing him to withdraw it.  His neck was supple.  
His strength was 5 over 5 throughout through he frequently 
had brief episodes of give away due to a sudden choreiform 
movement involving that extremity when it was tested, but 
when the movements were not present, he seemed to be fairly 
strong.  His deep tendon reflexes were 3 over 4 in the knees 
and left ankle, 3+ over 4 in right ankle and 3 over 4 with 
spread in the biceps, brachial radialis and triceps 
bilaterally.  His toes were down going bilaterally.  Finger 
to nose was slow and difficult but on target in the right 
hand, but slightly off target in the left.  Rapid alternating 
motions were clumsy and slowed bilaterally, more so in the 
left hand than the right.  Sensory examination was 
unremarkable.  

Upon rating decision in May 1999, the 30 percent rating was 
increased to 50 percent, effective from June 16, 1996, and 
increased to 80 percent, effective from February 10, 1998.  

Pertinent Laws and Regulations

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1999).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

DC 8106 provides that Huntington's chorea will be rated as 
Sydenham's chorea.  It was noted that this disorder, though a 
familial disease, has its onset in late adult life, and is 
considered a ratable disability.  Under DC 8105 Sydenham's 
chorea pronounced, progressive types of this disease warrant 
a 100 percent rating.  Severe disease warrants an 80 percent 
rating.  Moderately severe disease warranted a 50 percent 
rating.  Moderate disease warranted 30 percent, and mild 
disease warranted a 10 percent evaluation.  A "Note" 
indicates that consideration is to be given to rheumatic 
etiology and complications.  

Analysis

The United States Court of Appeals for Veterans Claims 
(Court) entered a decision in Fenderson v. West, 12 Vet. App. 
119 (1999), that held that there is an important distinction 
between where a claimant is dissatisfied with the initial or 
original rating assigned to a disability following the grant 
of service connection, and claims for an increased rating.  
At the time of initial ratings, ratings may be assigned for 
separate periods of time based on the facts found, a practice 
characterized by the Court as a "staged rating."  Thus, the 
adjudicators and the Board can not limit consideration to 
just the evidence that pertains to the present level of 
disability.  Hence, Francisco v. Brown, 7 Vet. App. 55 
(1994), does not control.  In this case, after reviewing the 
evidence of record and the rating decision over the years 
since the appeal process started, it is clear to the Board 
that the adjudicators considered all the evidence reflecting 
on the manifestations of Huntington's disease since the 
original claim was filed.  They clearly did not consider only 
the evidence showing the "present" level of disability.  It 
is by no means clear that requiring the RO to revisit the 
question of a "step rating" would be in the veteran's 
interest in this matter.  The RO has, in fact, reviewed all 
the evidence and has awarded a "staged rating."  The RO set 
the effective date of the increased "step" award as the 
date of the change of what was deemed increased symptoms.  
Accordingly, the Board finds that there is no prejudice to 
the claimant by proceeding on the record.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

Entitlement to a rating in excess of 50 percent for service-
connected Huntington's disease, from June 16, 1996, to 
February 10, 1998, and entitlement to a rating in excess of 
80 percent for service-connected Huntington's disease, from 
February 10, 1998.  

The record demonstrates overwhelmingly that the claimant 
currently has very disabling manifestations associated with 
his service-connected Huntington's disease.  It does not show 
that these manifestations were as disabling, however, at the 
time of initial VA examination in September 1996, or earlier 
than February 1998.  While it was noted that the veteran had 
twitchings in various areas, these twitchings were not 
evident at the time of the 1996 examination.  Such 
involuntary movements had been demonstrated, however, at the 
time of medical evaluation board in December 1995.  His 
condition was described as stable and "inactive" at the 
time of the September 1996 examination.  VA records from 1996 
and 1997 reflect continued treatment and occasional 
involuntary movements.  Additionally, the veteran was shown 
to have decreased memory function and increased depression 
and anxiety.  His mother asserted that he decreased motor 
function and memory in March 1997, but a persuasive, clinical 
increase in manifestations of this disorder is not indicated 
until the private physician's statements on February 10, 
1998, when he reported that the veteran had difficulty 
walking, standing, sitting, handling objects, and writing.  A 
statement provided by the veteran's mother dated several days 
later also reported increased severity of symptoms.  

While it was reported that the veteran last worked in 
September 1997, the actual functional limitations of his 
service-connected disability are not documented clinically at 
that time.  The RO properly attempted to obtain the clinical 
records of the private physician both to provide a clearer 
picture of the disability and to better assess when the 
acknowledged progressive disability had increased in 
severity.  Regrettably, no clinical records were provided and 
the terse reports of Dr. Stern now of record provide no basis 
to support a conclusion that the level of severity shown, at 
best, as of February 1998 existed for any time prior to that 
date.  

In light of these considerations, the Board agrees with the 
RO that there is no basis to award and evaluation in excess 
of 50 percent for manifestations of Huntington's disease from 
June 16, 1996, to February 10, 1998.  This disability rating 
reflects moderately severe disease.  Making an award of this 
level of disability compensation all the way back to the date 
after separation from service is a liberal interpretation of 
the record.  The Board also believes that the RO was correct 
in assigning an 80 percent rating from the date of the 
private physician's February 1998 statement.  This rating 
reflects severe disease.  While the private physician's 
February 1998 statement is not particularly detailed, it does 
reflect that the veteran was experiencing problems with motor 
skill activities.  A subsequently dated VA examination 
substantiates his statement with more clearly delineated 
clinical findings.  The evidence of record describing the 
natural course of the disability indicates that the actual 
current manifestations more closely approximate severe, 
rather than pronounced disability.  The VA examination 
report, however, also indicates that the overall impact of 
the actual current symptoms made the veteran unable to work.  
Records dated prior to February 10, 1998, do not reflect such 
severe symptoms.  They show symptoms of early disease with 
continued occasional involuntary movements, some memory loss, 
and depression, and anxiety.  While the Board has considered 
the lay evidence, it must attach greater weight to the 
clinical findings in assessing the level of disability.  
Accordingly, the Board concludes that the RO correctly 
determined that the disability should be rated at 80 percent 
on a schedular basis as of February 1998, but as it produced 
actual inability to obtain and retain employment, a total 
rating based upon individual unemployability also was 
warranted from that date.  To find that an increased 
schedular award was proper prior to February 1998 on this 
current record would effectively require that the Board 
indulge in pure speculation.


ORDER

Entitlement to a rating in excess of 50 percent for service-
connected Huntington's disease, from June 16, 1996, to 
February 10, 1998, is denied.  

Entitlement to a rating in excess of 80 percent for service-
connected Huntington's disease, from February 10, 1998, is 
denied.  


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

